DETAILED ACTION
This Office Action is sent in response to Applicant’s Communication received 04 Dec 2019 for application number 16/703,382. The Office hereby acknowledges receipt of the following and placed of record in file: Specification, Drawings, Abstract, Oath/Declaration, and Claims.
Claims 19-38 presented for examination.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Information Disclosure Statement
The information disclosure statement (IDS) submitted on 04 Dec 2019 was filed before the mailing of this Office Action.  The submission is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.

Claims 19-38 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-6 of U.S. Patent No. US 10,540,216 B2 [hereinafter as ‘216]. Although the claims at issue are not identical, they are not patentably distinct from each other for the following reasons:
In reference to claim 19, ‘216 teaches a computing device comprising: a memory; and a processor in communication with the memory and configured to:
receive data from a first service provider and a second service provider, the data including actions related to applications provided by the first and second service providers to a client computing device, and the first service provider being different from the second service provider [claim 1],
provide a first message to the client computing device based on the received data from the first and second service providers, the first message including a single action that consolidates actions from each of the first and second service providers into one action [claim 1], 
after provision of the first message, receive a second message from the client computing device, the second message to initiate the single action of the first message in response to a single input received on a user interface (UI) of the client computing device [claim 1], and
provide the second message to at least one resource provider associated with the first and second service providers, the second message being convertible into a plurality of message formats that initiate action by the first and second service providers so that the single input received on the user interface causes both the first and second service providers to perform the single action [claim 1].
In reference to claim 20, ‘216 teaches The system according to claim 19, wherein the actions are handled through Application Programming Interface (“API”) calls [claim 2].
In reference to claim 21, ‘216 teaches The system according to claim 19, wherein the single input is received via a unified view presented in the UI of the client computing device [claim 1].
In reference to claim 22, ‘216 teaches The system according to claim 19, wherein the UI is accessed via redirection of a web browser to a resource of a remote system [claim 3].
In reference to claim 23, ‘216 teaches The system according to claim 19, wherein the UI is loaded inside of a web browser [claim 4].
In reference to claim 24, ‘216 teaches The system according to claim 19, wherein UI includes a lightbox in which a web component is rendered [claim 5].
In reference to claim 25, ‘216 teaches The system according to claim 19, wherein the second message is provided to the at least one resource provider in a single standardized format [claim 1].
In reference to claim 26, ‘216 teaches the data from the first service provider and the second service provider is received in response to receipt of a request from a relying party server to identify one or more applications provided by a plurality of service providers and actions related to the one or more applications [claim 1; the “applications” may be interpreted as ones associated with the objects].
In reference to claim 27, Wu, Newman, and Katzin teach the invention of claim 19 above.
Wu further teaches The system according to claim 19, wherein the first message is provided in response to determining the actions from each of the first and second service providers are multiselectable actions [claims 1 and 6].
	Claims 28-36 are rejected for the same reasons as that of claims 19-27.
	Claim 37 is rejected for the same reason as that of claim 19.
Claim 38 is rejected for the same reason as that of claim 21.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.

4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 19-23, 25-32, and 34-38 is/are rejected under 35 U.S.C. 103 as being unpatentable over Wu (US 2018/0004364 A1) in view of Newman et al. [hereinafter as Newman] (US 7,493,367 B1) further in view of Katzin et al. [hereinafter as Katzin] (US 2012/0059742 A1 – as cited by IDS filed 04 Dec 2019).
In reference to claim 19, Wu teaches a computing device comprising: a memory; and a processor in communication with the memory and configured to:
receive data from a first service provider, the data including actions related to applications provided by the first service providers to a client computing device, and, provide a first message to the client computing device based on the received data from the first service providers, the first message including a single action that consolidates actions from each of the first service providers into one action; after provision of the first message, receive a second message from the client computing device, the second message to initiate the single action of the first message in response to a single input received on a user interface (UI) of the client computing device [para 0012, for example, discloses an email application; para 0019 discloses a network of devices and servers/databases, e.g. providers, to provide data and perform tasks; paras 0012-0015, Fig. 2, paras 0042-0056 disclose an interface that allows a user to select a plurality of items and perform a consolidated action on the items; paras 0016-0019 disclose a network of devices and servers to perform tasks; the communication between and within the system would constitute the sending of “messages” to provide data and perform tasks; an example is the deletion of a plurality of emails using a single action].
However, while Wu teaches the single action [paras 0012-0015, Fig. 2, paras 0042-0056 disclose an interface that allows a user to select a plurality of items and perform a consolidated action on the a second service provider; and second service providers; the first service provider being different from the second service provider; provide the second message to at least one resource provider associated with the first and second service providers, the second message being convertible into a plurality of message formats that initiate action by the first and second service providers so that the single input received on the user interface causes both the first and second service providers to perform the action.
Newman teaches an action a second service provider; and second service providers; the first service provider being different from the second service provider; provide the second message to at least one resource provider associated with the first and second service providers [col. 2, lines 33-41 disclose a plurality of email accounts on several servers; col. 3, lines 1-12 discloses a consolidated email in which emails from all the plurality of the servers are presented; col. 3, lines 23-26 disclose that if an email no longer exists in the consolidated email, e.g. is deleted, a request is made to delete the email from the appropriate servers; a user can delete emails, from different sources, from a consolidated email, to initiate deletion of emails at the sources].
It would have been obvious to one of ordinary skill in art, having the teachings of Wu and Newman before him before the effective filing date of the claimed invention, to modify the invention above as disclosed by Wu to include the functionality as taught by Newman in order to obtain a system which can provide actions on data objects across different providers. 
One of ordinary skill in the art wanted to be motivated to obtain a system which can provide actions on data objects across different providers to save a user time and attention [Newman, col. 1, line 22-23].
the second message that initiate action by the first and second service providers so that the single input received on the user interface causes both the first and second service providers to perform the action, the combination of prior art would teach this limitation, as the combination of Wu’s multiple selection and consolidated action functionality and Newman’s deletion of content from different sources would allow for the selection of a plurality of emails to be made, the emails all having different sources, and one singular action be made to delete the plurality of emails, thereby sending requests to each email source to delete the emails. 
However, Wu and Newman do not explicitly teach the second message being convertible into a plurality of message formats.
Katzin teaches the second message being convertible into a plurality of message formats [para 0056 discloses converting messages to canonical, e.g. standardized, or proprietary, e.g. non-standardized, messages].
It would have been obvious to one of ordinary skill in art, having the teachings of Wu, Newman, and Katzin before him before the effective filing date of the claimed invention, to modify the invention above as disclosed by Wu and Newman to include the functionality as taught by Katzin in order to obtain a system can convert messages to different formats. 
One of ordinary skill in the art wanted to be motivated to obtain a system can convert messages to different formats to provide an efficient and effective framework to provide service to a user [Katzin, para 0007].

In reference to claim 20, Wu, Newman, and Katzin teach the invention of claim 19 above.
Wu further teaches The system according to claim 19, wherein the actions are handled through Application Programming Interface (“API”) calls [para 0019 discloses a network of devices and servers to 

In reference to claim 21, Wu, Newman, and Katzin teach the invention of claim 19 above.
Wu further teaches The system according to claim 19, wherein the single input is received via a unified view presented in the UI of the client computing device [Fig. 2, paras 0042-0056 discloses a unified interface view].

In reference to claim 22, Wu, Newman, and Katzin teach the invention of claim 19 above.
Wu further teaches The system according to claim 19, wherein the UI is accessed via redirection of a web browser to a resource of a remote system [para 0041 discloses the interface may be implemented in a web browser; para 0019 discloses a network of devices and servers to perform tasks].

In reference to claim 23, Wu, Newman, and Katzin teach the invention of claim 19 above.
Wu further teaches The system according to claim 19, wherein the UI is loaded inside of a web browser [para 0041 discloses the interface may be implemented in a web browser].

In reference to claim 25, Wu, Newman, and Katzin teach the invention of claim 19 above.
Katzin further teaches The system according to claim 19, wherein the second message is provided to the at least one resource provider in a single standardized format [para 0056 discloses converting messages to canonical, e.g. standardized, or proprietary, e.g. non-standardized, messages].

In reference to claim 26, Wu, Newman, and Katzin teach the invention of claim 19 above.
the data from the first service provider and the second service provider [col. 2, lines 33-41 disclose a plurality of email accounts on several servers; col. 3, lines 1-12 discloses a consolidated email in which emails from all the plurality of the servers are presented; col. 3, lines 23-26 disclose that if an email no longer exists in the consolidated email, e.g is deleted, a request is made to delete the email from the appropriate servers; a user can delete emails, from different sources, from a consolidated email, to initiate deletion of emails at the sources].
Wu further teaches the data is received in response to receipt of a request from a relying party server to identify one or more applications provided by a plurality of service providers and actions related to the one or more applications [para 0012, for example, discloses an email application; para 0019 discloses a network of devices and servers/databases, e.g. providers, to provide data and perform tasks; paras 0012-0015, Fig. 2, paras 0042-0056 disclose an interface that allows a user to select a plurality of items and perform a consolidated action on the items; paras 0016-0019 disclose a network of devices and servers to perform tasks; the communication between and within the system would constitute the sending of “messages” to provide data and perform tasks; an example is the deletion of a plurality of emails using a single action].

In reference to claim 27, Wu, Newman, and Katzin teach the invention of claim 19 above.
Wu further teaches The system according to claim 19, wherein the first message is provided in response to determining the actions are multiselectable actions [para 0012, for example, discloses an email application; para 0019 discloses a network of devices and servers/databases, e.g. providers, to provide data and perform tasks; paras 0012-0015, Fig. 2, paras 0042-0056 disclose an interface that allows a user to select a plurality of items and perform a consolidated action on the items; paras 0016-0019 disclose a network of devices and servers to perform tasks; the communication between and .
Newman further teaches from each of the first and second service providers [col. 2, lines 33-41 disclose a plurality of email accounts on several servers; col. 3, lines 1-12 discloses a consolidated email in which emails from all the plurality of the servers are presented; col. 3, lines 23-26 disclose that if an email no longer exists in the consolidated email, e.g is deleted, a request is made to delete the email from the appropriate servers; a user can delete emails, from different sources, from a consolidated email, to initiate deletion of emails at the sources].

In reference to claims 28-32 and 34-36, claims 28-32 and 34-36 are rejected for the same reasons as that of claims 19-23 and 25-27, respectively.
In reference to claim 37, claim 37 is rejected for the same reasons as that of claim 19.
In reference to claim 38, claim 38 is rejected for the same reasons as that of claim 21.

Claims 24 and 33 is/are rejected under 35 U.S.C. 103 as being unpatentable over Wu in view of Newman further in view of Katzin further in view of Peleg (US 2014/0208199 A1 – as cited by IDS filed 04 Dec 2019).
In reference to claim 24, Wu, Newman, and Katzin teach the invention of claim 19 above.
However, Wu, Newman, and Katzin do not explicitly teach The system according to claim 19, wherein UI includes a lightbox in which a web component is rendered.
Peleg teaches The system according to claim 19, wherein UI includes a lightbox in which a web component is rendered [para 0055 discloses use of a lightbox on a web page].
It would have been obvious to one of ordinary skill in art, having the teachings of Wu, Newman, Katzin, and Peleg before him before the effective filing date of the claimed invention, to modify the 
One of ordinary skill in the art wanted to be motivated to obtain a system in which a lightbox is rendered to allow content to minimize content waste [para 0002].

In reference to claim 33, claim 33 is rejected for the same reasons as that of claim 24.

Examiner’s Note
	The prior art made of record and not relied upon is considered pertinent to Applicant's disclosure as follows.  Applicant is reminded that in amending in response to a rejection of claims, the patentable novelty must be clearly shown in view of the estate of the art disclosed by the references cited and the objections made.  Applicant must also show how the amendments avoid such references and objections. See 37 CFR § 1.111(0).
Lunceford et al. (US-20160062607-A1) discloses multi-selection of items and actions on the selected items [para 0098].
Rist et al. (US-20130139096-A1) discloses a delete action in a multi-selection pane [para 0022].

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ANDREW CHUNG whose telephone number is (571)272-5237.  The examiner can normally be reached on M-F 11-7pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
Kieu Vu can be reached on 571-272-4057.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/ANDREW CHUNG/Examiner, Art Unit 2173                                                                                                                                                                                                        
/KIEU D VU/Supervisory Patent Examiner, Art Unit 2173